Citation Nr: 0100817	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  96-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, to include as secondary to service-connected left 
knee disability.

2.  Entitlement to an increased evaluation (in excess of 10 
percent) for left knee disability, prior to September 3, 
1996.

3.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1964.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO).

The veteran's claims were remanded by the Board for further 
development in August 1997.


FINDINGS OF FACT

1.  All available evidence obtainable for an equitable 
disposition of the veteran's appeals has been obtained.

2.  A chronic right knee disability is not currently 
demonstrated.

3.  Prior to, and from, September 3, 1996, the veteran has 
had traumatic arthritis of the left knee verified by X-ray, 
with limitation of motion of the left knee and pain 
comparable to no more than flexion limited to 45 degrees or 
extension limited to 10 degrees.

4.  Prior to September 3, 1996 the veteran's left knee 
disability, as manifested by instability, was shown to have 
no more than slight recurrent laxity.

5.  From September 3, 1996 the veteran's left knee 
disability, as manifested by instability, has been shown to 
have no more than moderate recurrent laxity.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131(West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.310(a) (2000).

2.  Prior to, and from, September 3, 1996, the criteria for a 
separate 10 percent rating for a left knee arthritis, as 
manifested by pain and limitation of motion, have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2000).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's left knee disability prior to September 3, 1996, as 
manifested by instability, have not been met.  38 U.S.C.A. § 
1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2000).

4.  From September 3, 1996, the criteria for a rating in 
excess of 20 percent for the veteran's left knee disability, 
as manifested by instability, have not been met.  38 U.S.C.A. 
§ 1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Knee Disability

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be established when the evidence shows that a 
particular disability is proximately due to or the result of 
a disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  Service connection under 
§ 3.310(a) is also warranted for additional disability due to 
aggravation of a non service-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Although these pertinent laws and regulations were not 
specifically cited in the statement of the case and 
supplemental statements of the case issued to the veteran and 
his representative, he and his representative have been 
apprised of that which is necessary to make an informed 
presentation as to this matter on appeal.  In the reasons for 
decision contained in the statement of the case issued in 
October 1995, and the Board remand issued in August 1997, the 
veteran and his representative were apprised that in the 
absence of proof of a present disability, there can be no 
valid claim, to include on the basis of disability 
secondarily due to, or aggravated by, service-connected 
disability.  Rabideau v. Derwinski, 2 Vet.App. 141, 1143-144 
(1992).  As such, the veteran is not prejudiced by the 
Board's consideration of the service connection issue on 
appeal.  Moreover, a remand is inappropriate where there is 
no possibility of any benefit flowing to the veteran (i.e. in 
the absence of demonstration of current disability).  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).

The veteran maintains that he is entitled to service 
connection for a right knee disability.  He claims that he 
has pain and discomfort in the right knee as a result of 
favoring his left leg due to his service-connected left knee 
disability.

The service medical records reveal no injury or other 
disability of the right knee.

No complaints or clinical findings relative to the right knee 
were made on initial VA orthopedic examination subsequent to 
service in April 1995, nor on VA orthopedic examination in 
April 1996.

An October 1996 VA outpatient treatment record reveals 
complaints of bilateral knee pain, left worse than right.  No 
diagnosis relative to the right knee was made.  The remainder 
of the VA outpatient treatment records, dated from May 1995 
to September 1998 reveal no complaints or findings related to 
the right knee.

On VA examination in May 1998, it was noted the veteran had 
no right knee pain, crepitance or weakness.  He was not 
working, and attended school.  He lacked 10 degrees of right 
knee flexion on physical examination.  X-rays of the right 
knee revealed no abnormality.  The examiner found no 
functional disability of the right knee.  

An April 1999 Candlewood Medical Group examination of the 
veteran's left knee indicates that the veteran had a normal 
gait, without any sign of abnormal weight bearing.  
Examination of the right knee was entirely normal.  The right 
knee had "full flexion to 100 degrees and full extension to 
180 degrees."

A July 2000 VA examination report reveals no complaints or 
findings related to the right knee.  It was noted the veteran 
walked with an antalgic limp.

While the veteran maintains that he has a right knee 
disability resulting from, or aggravated by, his service-
connected left knee disability, the post service medical 
records fail to show that the veteran has any current right 
knee disability.  The VA examination in May 1998 and the 
April 1999 private examination by the Candlewood Medical 
Group each indicated that the veteran had a normal right 
knee.  The Board acknowledges that the veteran complains of 
right knee pain.  However, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (2000).  Since the medical evidence of record 
indicates that the veteran does not have a current right knee 
disability, service connection for a right knee disability on 
either a direct or secondary basis may not be granted.  See 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

II.  Increased Ratings Claims

The veteran's appeal for an increased rating for his service-
connected left knee disability stems from an original rating 
decision granting service connection.  Therefore, separate 
ratings for the left knee can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left knee disability at issue.  The 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote in-service clinical histories and findings 
pertaining the veteran's service-connected left knee 
disability, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Service medical records reveal that the veteran injured his 
left knee in an automobile accident in July 1962.  The 
veteran underwent a medial meniscectomy of the left knee in 
April 1963.

On VA examination in April 1995 the veteran stood with a 
slight outward bowing of the left knee, with walking and with 
standing quietly.  The veteran could squat to 120 degrees 
flexion and he stood with 10 degrees extension, with a slight 
valgus malalignment of the left knee.  The veteran had 
lateral and medial laxity of the left knee.  There were no 
drawer and no McMurray signs noted.  The left knee joint was 
cool to touch.  X-rays of the left knee showed degenerative 
arthritis.  The diagnoses included post-repair of medial 
meniscus of the left knee secondary to auto accident, with 
degenerative arthritis seen on X-ray.

The veteran was afforded a VA examination of the left knee in 
April 1996.  The examiner noted that the veteran treated his 
left knee pain with Motrin 600 mg twice a day.  The veteran 
had been treated with steroid injection of his left knee in 
March 1996 and had been referred for physical therapy 
rehabilitation of the left knee for two weeks in February 
1996.  The veteran reported that he continued to do straight 
leg lifts at home which helped lessen his left knee pain and 
discomfort.  Objectively, the veteran walked without a limp.  
He had a slight outward bowing of the left leg of about five 
to eight degrees.  He complained of moderate lateral pain 
with heel walking, and pain below the left knee region with 
toe walking.  The veteran reported that there was pain 
horizontally through the left knee joint with squatting.  The 
veteran had a nontender six cm medial scar secondary to his 
left knee surgery.  The veteran had no evidence of fluid, 
heat, or erythema of the left knee.  There was no 
subluxation, no lateral instability, no anterior or posterior 
drawer sign, and no McMurray sign of the left knee.  The 
veteran could sit and squat.  He had left knee flexion to 108 
degrees and extension to four degrees.  X-rays revealed 
narrowing of the medial aspect of the left knee joint with 
some sclerotic changes.  The diagnosis was residual medial 
meniscectomy of the left knee, with slight outward bowing of 
the left knee.

A September 3, 1996, VA outpatient report indicates that the 
veteran had moderate anterior cruciate ligament laxity.  The 
veteran had increased crepitus with motion of the left knee 
and poor response to steroid injections.  The impression was 
advanced degenerative joint disease and left knee 
instability.  The examiner noted that the veteran would 
probably require a total knee arthroplasty in the future.

An October 1996 VA outpatient record shows that the veteran 
had from moderate to severe degenerative joint disease of the 
left knee. 

On VA examination in May 1998 the veteran reported that he 
had had increasing episodes of buckling and swelling of the 
left knee since 1990.  Examination revealed that the veteran 
walked with an antalgic gait with a lateral knee thrust on 
the left.  The veteran definitely had significant pain over 
the medial aspect of the left knee.  The veteran reported 
that the pain in the left knee was constant and that he had 
flare-ups of pain.  The veteran stated that he could not 
stand for too long and that walking was extremely difficult.  
The veteran did not wear any braces and did not use a cane.  
The veteran reported pain during long sitting.  He could not 
squat or kneel.  Ladders and stairs were very difficult for 
the veteran.  The veteran had 2+ effusion of the left knee.  
The veteran had crepitance during flexion and extension of 
the left knee.  On varus valgus stress, the left knee was lax 
over the medial side on valgus stress.  The veteran had 
elective tenderness over the medial joint line.  The veteran 
lacked 10 degrees of full extension of the left knee.  He had 
95 degrees of left knee flexion.  The veteran had decreased 
muscle strength on the left for the quadriceps and hamstring 
related to the pain.  X-rays revealed the veteran to have 
varus malalignment of 25 degrees.  There was decreased medial 
joint space with sclerotic margin of the condyle and the 
tibial plateau of the left knee.  Degenerative arthritis of 
the left patellofemoral joint was noted.  The examiner noted 
that the veteran had increasing symptoms of instability and 
arthritic condition of the left knee.  He further noted that 
the left knee created a significant amount of functional 
disability, as far as walking short and long distances, as 
far as climbing ladders or climbing up or going down stairs, 
and as far as long standing, and even long sitting.  The 
veteran exhibited weakened movement and excessive instability 
due to a significant grinding of the medial compartment and 
the patellofemoral compartment of the left knee.  The 
examiner noted that a high tibial valgus osteotomy was a 
treatment option, and that, in the future, the veteran might 
require a total knee replacement on the left.

VA records reveal that the veteran underwent a high tibial 
osteotomy in June 1998.  VA outpatient records in September 
1998 indicate that the veteran had a mild amount of pain, but 
he was very satisfied with the results of his left knee 
operation.  He reported that his overall pain relief had been 
very good.  The veteran had been weight bearing as tolerated 
in a Bledsoe brace.  Examination revealed the veteran to have 
moderate effusion of the left knee.  He had slight laxity 
with approximately five mm opening at both 0 and 30 degrees 
to varus and valgus stress.  Lachman's and posterior drawer 
tests were negative.  The veteran's incision was well healed 
without any evidence of infection.  The veteran was nontender 
over the osteotomy site.  Left knee range of motion was from 
2 degrees to 105 degrees.

On VA examination of the left knee in July 2000 the veteran 
reported that intermittently he used crutches.  He asserted 
that he could not take stairs and that he could not squat.  
The veteran stated that he could not stand or sit for too 
long without pain.  He complained of constant left knee pain.  
The pain was on the medial and posterior medial aspect of the 
left knee.  The veteran also had patellofemoral pain when he 
bent his left knee.  The veteran walked with an antalgic 
limp.  He had a swollen left knee, with 2+ effusion.  He had 
crepitus on flexion and extension of the left patellofemoral 
joint.  He had patellofemoral pain on compression.  The 
veteran had positive McMurray's sign for pain on the medial 
side.  Lachman's and pivot shift tests were negative.  The 
veteran had a positive Apley's test on the medial side.  Left 
quadriceps and hamstring were rated 5- to 4+ because of the 
pain generated with flexion and extension against resistance.  
There was no edema.  Left knee flexion was to 90 degrees and 
the veteran had full extension to zero degrees.  The veteran 
had no mediolateral instability of the left knee.  He had no 
history of buckling.  X-rays revealed moderate-to-severe 
degenerative arthritis of the left patellofemoral joint.  The 
examiner noted that the veteran had increasing left knee pain 
and that the veteran had been taking ibuprofen.  The examiner 
noted that the veteran had difficulty walking, standing, and 
sitting.  He had significant pain above the left knee due to 
degenerative arthritis of the left knee.

The veteran was granted service connection and a 10 percent 
rating for medial meniscus repair of the left knee, effective 
from March 31, 1995.  The veteran's left knee disability 
rating was increased to 20 percent effective from September 
3, 1996.  Following left knee surgery in June 1998 the 
veteran was granted a temporary total rating for 
convalescence until September 30, 1998.  The veteran has had 
a 20 percent rating in effect under Diagnostic Code 5257, 
other impairment of the knee, with recurrent subluxation or 
lateral instability, since October 1, 1998.

The veteran maintains that the 10 percent rating prior to 
September 3, 1996, and the 20 percent rating since September 
3, 1996, do not adequately reflect the severity of his left 
knee disability.  He also asserts that he is entitled to a 
separate compensable rating for arthritis of the left knee.

As noted above, the veteran's current 20 percent rating for 
his left knee disability was assigned under Diagnostic Code 
5257, for impairment of the knee manifested by recurrent 
subluxation or lateral instability.  Slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent rating.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent rating.  Severe recurrent 
subluxation or lateral instability of the knee warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Prior to September 3, 1996 the veteran had a 10 percent 
rating in effect for his left knee disability.  On VA 
examination in April 1995 the veteran was noted to have 
lateral and medial laxity of the left knee.  On VA 
examination in April 1996 the examiner found no subluxation 
or lateral instability of the left knee.  The Board finds 
that the medical evidence prior to September 3, 1996 does not 
indicate that the veteran had moderate recurrent subluxation 
or lateral instability of the left knee, the requirement for 
a 20 percent rating under Diagnostic Code 5257.  Accordingly, 
the veteran is not entitled to a rating in excess of the 10 
percent assigned prior to September 3, 1996 for instability 
of the left knee.

The veteran was noted to have moderate laxity of the left 
anterior cruciate ligament on the September 3, 1996 VA 
outpatient treatment record.  Left knee laxity on the medial 
side was noted on VA examination in May 1998.  The May 1998 
VA examiner also noted increasing symptoms of instability and 
excessive instability of the left knee.  In September 1998 a 
VA examiner noted that the veteran only had slight laxity of 
the left knee.  In July 2000, a VA examiner noted that the 
veteran had no laxity of the left knee.  While the May 1998 
VA examination report did note increasing instability of the 
left knee, the Board notes that from June 1998 to September 
1998 the veteran had a temporary 100 percent rating in effect 
for his left knee already.  The Board finds that overall this 
medical evidence does not show that the veteran had more than 
moderate laxity of the left knee since September 3, 1996.  
Furthermore, since September 1998 the veteran has been noted 
to have from slight to no laxity of the left knee.  
Therefore, the veteran's left knee disability more nearly 
approximates the criteria for the current 20 percent 
evaluation than for a 30 percent evaluation under Diagnostic 
Code 5257.  Accordingly, the preponderance of the evidence is 
against a higher rating for instability and subluxation of 
the left knee under Diagnostic Code 5257.

The Board must also consider whether the veteran is entitled 
to a separate compensable rating for arthritis with 
limitation of motion of the left knee as claimed by the 
veteran.  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  Separate compensable ratings may be granted for 
arthritis and instability of the knee.  See VAOPGCPREC 23-97.

Degenerative or traumatic arthritis established by X-ray 
findings is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the joint or joints 
involved.  When the limitation of motion of a joint is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Limitation of extension of a knee to 5 degrees warrants a 
noncompensable evaluation, limitation of extension of a knee 
to 10 degrees warrants a 10 percent evaluation, and 
limitation of extension of a knee to 15 degrees warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Limitation of flexion of a knee to 60 degrees warrants a 
noncompensable evaluation, limitation of flexion of a knee to 
45 degrees warrants a 10 percent evaluation, and limitation 
of flexion of a knee to 30 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

According to 38 C.F.R. § 4.71, Plate II, full range of motion 
of the knee is from zero degrees extension to 140 degrees 
flexion.  In this case all the medical evidence indicates the 
veteran to have had left knee flexion of 90 degrees or 
better.  Accordingly, he does not meet the criteria for a 
separate compensable rating for limitation of flexion of the 
left knee under Diagnostic Code 5260.  Prior to September 
1998, the veteran was shown to have limitation of extension 
of 10 degrees on two occasions.  Consequently he met the 
criteria for separate compensable rating for limitation of 
extension of the left knee under Diagnostic Code 5261.  Since 
September 1998 the veteran has not been shown to have more 
than four degrees of limitation of extension and therefore 
has not met the requirements for a separate compensable 
rating under Diagnostic Code 5261.  However, since September 
1998 the veteran has been shown to have significant 
limitation of flexion of the left knee, and the knee joint is 
considered a major joint for the purpose of rating disability 
from arthritis.  38 C.F.R. § 4.45(f) (2000).  As noted above, 
when there is arthritis established by X-ray and the 
limitation of motion of a joint is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  Further, the veteran complains of left knee pain, 
and left knee pain and swelling has been objectively 
confirmed by VA examiners since September 1998.  Accordingly, 
the veteran has also met the criteria for a separate 
compensable rating under Diagnostic Code 5010 since September 
1998.  Consequently, the Board finds that the veteran's left 
knee disability has met the criteria for a separate 
compensable rating for traumatic arthritis ever since service 
connection was granted in March 1995.  

The veteran has complained of left knee flare-ups and has 
been noted to have functional disability of the left knee.  
However, the examiners have not noted that any other 
functional loss due to pain on use or during flare-ups 
results in further decreased range of motion.  Furthermore 
the Board notes that currently the veteran's limitation of 
flexion and extension of the left knee does not even meet the 
criteria for a compensable rating for limitation of motion of 
the knee.  Therefore, the Board is of the opinion that when 
all pertinent disability factors, including those set forth 
in 38 C.F.R. §§ 4.40, 4.45 (1999) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995) are considered, the left knee disability does 
not more nearly approximate the criteria for a separate 
evaluation in excess of the 10 percent assigned. 

Since the medical evidence of record does not indicate that 
the veteran met the criteria for more than a 10 percent 
rating for his traumatic arthritis of the left knee at any 
time since discharge from service staged ratings are not for 
assignment for arthritis of the left knee.  See Fenderson.  
The Board notes that staged ratings are currently in effect 
for the veteran's left knee disability, as manifested by 
instability.


ORDER

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability, is denied.

Entitlement to a separate 10 percent rating for the traumatic 
arthritis of the left knee, as manifested by pain and 
limitation of motion, is granted, subject to the applicable 
laws and regulations governing the award of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for a left 
knee disability, as manifested by instability, prior to 
September 3, 1996, is denied.

Entitlement to a current rating in excess of 20 percent for a 
left knee disability, as manifested by instability, is 
denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

